Case: 22-10374     Document: 00516487478         Page: 1     Date Filed: 09/28/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                  No. 22-10374
                                                                            FILED
                                                                   September 28, 2022
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Rodney Deangelo Jordan,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:21-CR-65-1


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*

          Rodney Deangelo Jordan appeals his conviction and sentence for
   possessing a firearm after having been convicted of a felony, in violation of
   18 U.S.C. §§ 922(g)(1) and 924(a)(2). Citing Nat’l Fed’n of Indep. Bus. v.
   Sebelius, 567 U.S. 519 (2012) (National Federation), Jordan argues that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-10374      Document: 00516487478           Page: 2    Date Filed: 09/28/2022




                                     No. 22-10374


   § 922(g)(1) exceeds the scope of Congress’s power under the Commerce
   Clause and is thus unconstitutional. He asserts that Congress’s power under
   the Commerce Clause authorizes it to regulate only commercial activity and
   that the mere travel of an object through interstate commerce is not, by itself,
   a commercial act.
          Jordan concedes that his claim is foreclosed by circuit precedent, and
   he raises the issue to preserve it for further review. The Government has
   filed an unopposed motion for summary affirmance and an alternative
   request for an extension of time to file its brief. In United States v. Alcantar,
   733 F.3d 143, 145 (5th Cir. 2013), we noted that we have consistently upheld
   the constitutionality of § 922(g)(1), a statutory provision that we described
   as “a valid exercise of Congress’s authority under the Commerce Clause.”
   We explained that National Federation did not address the constitutionality
   of § 922(g)(1) and did not express an intention to overrule precedent finding
   § 922(g)(1) constitutional. Id. at 146. Therefore, the parties are correct that
   Jordan’s claim is foreclosed. See Alcantar, 733 F.3d at 145-46; Groendyke
   Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          Accordingly, the motion for summary affirmance is GRANTED, the
   alternative motion is DENIED AS MOOT, and the judgment is
   AFFIRMED.




                                          2